Order denying motion of a trustee for discontinuance of a proceeding, as consolidated, for the judicial settlement of an intermediate account affirmed, with ten dollars costs and disbursements to respondent Bertha M. Rantsch. This intermediate accounting should have been settled and determined years ago and it would have been so settled and determined had it not been for procrastination, futile litigation and useless appeals. In November, 1937, we set forth in detail the issues to be determined upon the intermediate accounting. (Matter of Osborn, 252 App. Div. 438.) Although the surviving life tenant has now died, in the interest of orderly procedure and speedy determination this intermediate accounting should proceed at once, and to a conclusion. Hagarty, Carswell, Johnston, Adel and Taylor, JJ., concur.